





CITATION: Chu v. Chang, 2011 ONCA 223



DATE: 20110323



DOCKET: C52442



COURT OF APPEAL FOR ONTARIO



Sharpe, Gillese and Karakatsanis JJ.A.



BETWEEN



Lily
          Man-Lee Chu, in her personal capacity and in her capacity as

Attorney for property and for
          personal care of How Seem Chang



Applicant (Respondent)



and



Kin
          Kwok Chang, Kin Wah Cheung, Kin Keung Chang, Man Ying Lam

Man Yee Wu, also known as Peggy
          Wu, and Chunmei Chen



Respondents (Appellants)



Newton Wong, for the appellant Kin Kwok Chang



Ian Hull, for the respondent Dr. S. Chu



Heard: March 21, 2011



On appeal from the order of Justice Thomas R. Lederer of the
          Superior Court of Justice dated June 22, 2010.



APPEAL BOOK ENDORSEMENT



[1]

We see no error on the part of the motion judge.  The appellants did not
    appeal the order of Brown J.  In our view, a complete answer to the appellants
    position is para. 13 of the reasons of the motion judge.  Costs to the
    respondents fixed at $5,000 inclusive of disbursements and applicable taxes.


